DETAILED ACTION
RE: Fazekas De St Groth
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    	Applicant’s reply filed on 9/26/2022 is acknowledged. Claims 1-11, 13, 18, 19, and 21-33 are pending. Claims 12, 14-17 and 20 have been canceled. Claims 1, 13, 18 and 26-33 have been amended.
3.	Claims 1-11, 13, 18, 19, and 21-33 are under examination.

Objections Withdrawn
4.	The objections to claims 28, 29, 32 and 33 for referring to the Tables in the specification is withdrawn in view of applicant’s amendment to the claims.  
5.	The objections to claims 26 and 30 for a typographical error is withdrawn in view of applicant’s amendment to the claims.  

Rejections Withdrawn
6.	The rejection of claims 1-19 and 26-29 under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more is withdrawn in view of applicant’s amendment to the claims to recite “and administering the checkpoint inhibitor to the individual where a higher likelihood of formation of a clinical response is determined for the individual." 


Rejections Maintained
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-11, 13 and 26-29 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for determining the likelihood of the formation of a clinical response in an individual having a cancer to an antibody that binds to PD-1 or CTLA-4, does not reasonably provide enablement for a method for determining the likelihood of the formation of a clinical response in an individual having any disease or condition to any immunomodulatory agent. 
	The response states that the Examiner acknowledged that the specification is enabling for a method for determining the likelihood of the formation of a clinical response in an individual having cancer to an anybody to PD-1 or CTLA-4 (see p. 7 of the Office Action). To expedite prosecution, claim 1 is amended to replace "disease or condition" with "cancer", and to refer to a checkpoint inhibitor wherein the "checkpoint inhibitor is an inhibitor of the binding interaction between PD-1 and PD- L1". 
One or ordinary skill in the art would understand that an antibody that binds PD-1 as exemplified in the specification is an inhibitor of the binding interaction between PD-1 and PD-1. The specification teaches a correlation between specific cell subset(s) characterized by specific biomarkers and a clinical response to an inhibitor of the binding interaction between PD-1 and PD-L1 and submit one or ordinary skill in the art would be able to practice the invention as claimed. 
	Applicant’s arguments have been carefully considered but are not persuasive. Claim 1 has been amended to recite “administering the checkpoint inhibitor to the individual where a higher likelihood of formation of a clinical response is determined for the individual", and “wherein the checkpoint inhibitor is an inhibitor of the binding interaction between PD-1 and PD-L1. The specification only discloses one type of inhibitor, which is antibody. The term “inhibitor” encompasses small molecules, proteins, peptides, etc. The specification does not teach how to make and use the broadly encompassed inhibitors which are not antibodies. Before the effective filing date of the claimed invention, the known inhibitors of PD-1 and PD-L1 are limited to antibodies. 

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 21-25 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tietze et al. (European J Cancer, Feb. 27, 2017, 75: 268-279, IDS filed on 3/11/2020).
The response states that claim 1 is amended to refer to a checkpoint inhibitor wherein the "checkpoint inhibitor is an inhibitor of the binding interaction between PD-1 and PD-L1". Tietze et al. discloses that there is a correlation with normal baseline levels of CD45RO+CD8+ T cells and ipilimumab (an anti-CTLA-4 antibody) but not pembrolizumab (an anti-PD-1 antibody). Therefore, et al. does not disclose a positive response control for a checkpoint inhibitor that is an inhibitor of the binding interaction between PD-1 and PD-L1. (See Tietze p. 277, 2nd full paragraph left column). Accordingly, Tietze does not expressly or inherently anticipate the amended claims. 
Applicant’s arguments have been carefully considered but are not persuasive because applicant argued limitations that are not present in claims 21-25. Claims 21-25 recite “an immune checkpoint inhibitor”. 
 
11.	Claims 21-25 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marten (Clin Cancer Res, 2016, 22(12) 2908-2918, IDS filed on 3/11/2020).
The response states that claim 1 is amended to refer to a checkpoint inhibitor wherein the "checkpoint inhibitor is an inhibitor of the binding interaction between PD-1 and PD- L1".  Marten et al. does not disclose or suggest a checkpoint inhibitor that is an inhibitor of the binding interaction between PD-1 and PD-L1. As Marten et al. is only concerned with the checkpoint inhibitor anti-CTLA-4 antibody, this reference does not expressly or inherently anticipate the amended claims. 
Applicant’s arguments have been carefully considered but are not persuasive because applicant argued limitations that are not present in claims 21-25. Claims 21-25 recite “an immune checkpoint inhibitor”. 

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 21-25 and 31-33 remain rejected under 35 U.S.C. 103 as being unpatentable over Marten (Clin Cancer Res, 2016, 22(12) 2908-2918, IDS filed on 3/11/2020), in view of Mann et al. (US2009/0311214A1, pub. date: 12/17/2009).
The response stats that Marten et al. is concerned with anti-CTLA-4 antibody only, and is not concerned with the claim-recited checkpoint inhibitor that is an inhibitor of the binding interaction between PD-1 and PD-L1. Furthermore, Mann et al. provide no teachings related to identifying subset of cells in an individual after administration of a checkpoint inhibitor. Therefore, Mann et al. does not correct the defects of Marten et al. Thus, the cited references do not establish a prima facie case of obvious. 
Applicant’s arguments have been carefully considered but are not persuasive because applicant argued limitations that are not present in claims 21-25 and 31-33. Claims 21-25 and 31-33 recite “an immune checkpoint inhibitor”. 
 
New Grounds of Objection and Rejection
Claim Objections
14.	Claim 28 is objected to for a typographical error. The last term “Table 1” should be deleted.

Claim Rejections - 35 USC § 112
15.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the immunomodulatory agent" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 depends from claim 1. Amended claim 1 no longer recites “an immunomodulatory agent”.

Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claims 1-6, 8-11, 13, 18, 19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tumeh et al. (US 2016/0123964A1, pub. date 5/5/2016), in view of Tietze et al. (European J Cancer, Feb. 27, 2017, 75: 268-279, IDS filed on 3/11/2020). 
Tumeh et al. teaches a method of identifying a patient having a cancer as a responder to anti-PD-1 or anti-PD-L1 therapy, and a method of determining efficacy of anti-PD-1 or anti-PD-L1 therapy in a patient having a cancer, the method comprises contacting a sample from the patient with an assay reagent that detects PD-L1+ or PD-L2+ myeloid-derived cells (MDCs); and assaying for the presence of PD-L1+ or PD-L2+MDCs in the patient sample, the presence of PD-L1+ or PD-L2+MDCs is indicative of a responder to anti-PD-1 or PD-L1 blocking therapy, wherein the sample comprises peripheral blood, the cancer is melanoma or lung cancer, the anti-PD-1 antibody is pembrolizumab, the methods can further comprise treating the patient with anti-PD-1 therapy if identified as a responder, and with combination therapy if not identified as a responder, wherein PD-L1+MDCs have a phenotype selected from the group consisting of: PD-L1+CD11b+; PD-L+CD11c+; PD-L1+CD14+; PD-L1+CD33+; PD-L1+CD38+; PD-L1+CD34+; PD-L1+CD36/SR-b3+; PD-L1+CD59+; PD-L1+CD68+; PD-L1+CD163+; PD-L1+CD164+; PD-L1+HAM-56+; PD-L1+CD66a+; PD-L1+CD66b+; PD-L1+CD66c+; PD-L1+CD66d+; PD-L1+CD68/SR-D1+; PD-L1+CD42b/GPIb alpha+; PD-L1+CDCXCR3+; and PD-L1+F4/80/EMR1+, PD-L2+MDCs have a phenotype selected from the group consisting of: PD-L2+CD11b+; PD-L2+CD11c+; PD-L2+CD14+; PD-L2+CD33+; PD-L2+CD38+; PD-L2+CD34+; PD-L2+CD36/SR-b3+; PD-L2+CD59+; PD-L2+CD68+; PD-L2+CD163+; PD-L2+CD164+; PD-L2+HAM-56+; PD-L2+CD66a+; PD-L2+CD66b+; PD-L2+CD66c+; PD-L2+CD66d+; PD-L2+CD68/SR-D1+; PD-L2+CD42b/GPIb alpha+; PD-L2+CDCXCR3+; and PD-L2+F4/80/EMR1+ ([0022]-[0025], [0074], [0104], [0264]).
Tumeh et al. teaches that the methods further comprise detecting target cells (comprising immune cells, e.g. adaptive immune cells and/or innate immune cells and/or tumor cells), wherein the target cells comprise at least 5 or all of the following types of cells:
(1)	T cells (e.g., cytotoxic and/or regulatory T cells) expressing CD4, CD8, CD25, CTLA-4, Foxp3, granzyme B, Ki67, OX40, PD-1 or pSTAT1, or any combination or all thereof; 
(2) 	B cells expressing CD19 and/or CD80; 
(3) 	plasma cells (plasma/effector B cells) expressing CD138; 
(4) 	macrophages expressing CD11b. CD16, CD68, CD163, PD-L1 or PD-L2, or any combination or all thereof; 
(5) 	dendritic cells expressing CD11c, CD68, CD123, PD-L1 or PD-L2, or any combination or all thereof;  
(6) 	natural killer (NK) cells expressing CD16, CD56 or granzyme B, or any combination or all thereof; 
(7) 	granulocytes (e.g., neutrophils) expressing CD15, CD16 or MPO, or any combination or all thereof; 
(8) 	monocytes expressing CD16 and/or CD80; and 
(9) 	tumor cells expressing PD-L1, PD-L2 or CD15, or any combination or all thereof ([0126]-[0135]).
Tumeh et al. teaches that their method can be used to stratify subjects as responders or non-responders to PD-1/PD-L1/PD-L2 blockade therapy, to guide or effect treatment decision in clinical practice ([0264]). Tumeh et al. teaches that based on the comparison, an increased number of MDCs in the patient sample relative to the control is indicative of a responder to an anti-PD-1 antibody ([0262]), and administering to the subject an effective amount of a single agent or a particular single agent that blocks the PD-1/PD-L1 pathway ([0262]).
Tumeh et al. further teaches comparing the overall score of the subject to the overall score of other subjects with the same type of tumor or stored in a database, wherein the database further stores the therapeutic outcome of treatment of the other subjects with a particular single agent that blocks the PD-1/PD-L1/PD-L2 pathway, or with a particular anti-PD-1/PD-L1/PD-L2 agent and a particular additional antitumor agent; and based on the comparison, administering to the subject an effective amount of a single agent, or a particular single agent, that blocks the PD-1/PD-L1/PD-L2 pathway ([0261]-[0264]). If the overall score is equal or greater than a threshold score, the overall score indicates or predicts that the subject will respond to treatment with a single agent that blocks the PD-1/PD-L1/PD-L1 pathway ([0149]). This implies that the threshold score is a positive response control. 
Tumeh et al. teaches detecting at least 40 biomarkers including 9 markers such as CD4, CD8, CD11b, CD11c, CD14, CD16, CD19, CD38, CD56 and FoxP3, and chemokines ([0311]). Tumeh teaches that the biological sample is obtained from the subject prior to treatment or during treatment ([0014]).
Tumeh et al. does not teach assessing each cell of the test sample for the expression of each biomarker, measuring the number of cells of the test sample as a percentage of total number of the cells, and assessing Treg cells. Tumeh et al. does not teach that the positive response control is from a plurality of positive responders that has formed a complete response or a partial response.
However, these deficiencies are made up for in the teachings of Tietze et al.
Tietze et al. teaches a method of determining the likelihood of clinical response in an individual having melanoma to therapy with an immune checkpoint inhibitor, the method comprising (i) providing a responder cell sample in the form of blood cells of an individual who has responded to an immune checkpoint inhibitor (anti-CTLA4 antibody ipilimumab or anti-PD-1 antibody pembrolizumab), (ii) providing a non responder cell sample in the form of blood cells of an individual who has not responded to the immune checkpoint inhibitor, (iii) contacting the cell sample of (i) and (ii), respectively with antibodies that binds a CD4 T cell marker (CD4) and at least 9 biomarkers including CD3, CD45RO, NKG2D, PD-1, CD56, CD25, HLA-DR, CCR7, CD25 and CD8 (page 269, last paragraph). CCR7 is a chemokine receptor. Tietze et al. teaches assessing the levels of the subgroups of the CD45RO+CD8+ T cells, CD45RO+CD4+ T cells, PD-1+CD4+ T cells, PD-1+CD8+T cells, NKG2D+CD4+T cells, Tregs or NKT cells in responder and non responder cell sample (page 271, last paragraph and page 273, para 2) (which meet the limitation of applying a cell distribution analysis, wherein cells in the cell samples are distributed within a series of classes). Tietze et al. teaches comparing subset of cells between responders and non-responders of melanoma patients which have been treated with anti-PD1 antibody pembrolizumab and anti-CTLA-4 antibody ipilimumab (Fig. 2A and B). The expression of each biomarker is detected on each cell by flow cytometry (see Fig. 1A). Tietze teaches measuring the number of cells of the test sample as a percentage of total number of the cells (page 272, for example). Tietze et al. teaches that the positive response control is from a plurality of positive responders (Fig. 3), the response included partial response and complete response (Table 1), the study included a plurality of non-responder cell samples (Fig. 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tumeh and Tietze to arrive the claimed invention in view of Tumeh and Tietze. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Tietze et al. teaches a method of predicting response to an anti-PD-1 antibody treatment comprising assessing the expression of each biomarker on each cell by flow cytometry, measuring the number of cells of the test sample as a percentage of total number of the cells, and assessing and using a plurality of positive responders including partial response and complete response
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. 

19.	Claims 1-11, 13, 18, 19, 21-25, 27-29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tumeh et al. (US 2016/0123964A1, pub. date 5/5/2016), in view of Tietze et al. (European J Cancer, Feb. 27, 2017, 75: 268-279, IDS filed on 3/11/2020), further in view of Mann et al. (US2009/0311214A1, pub. date: 12/17/2009).
	The teaching of Tumeh and Tietze have been set forth above as they apply to claims 1-6, 8-11, 13, 18, 19 and 21-25.
Tumeh and Tietze do not teach the distribution of cells within a series of at least 100 classes of cells, and the series of classes comprises 
CD45RO+CD8+
CD14+, CD16-, classical monocytes; 
CCR6+ of CD45RO+,CD4+ Tcon; 
CD4+ of live; CD4+Tcon of live; 
CD4+Treg of live; 
CD8+ of live; 
Naive CD8+ of live; integrin
Naive Tcon of CD4+; 
Naive of CD8+; and 
CD16loCD56hi, NK of live. 
Mann et al. teaches that combinations of fluorochrome-conjugated antibodies and flow cytometric technology are used to identify cells and subsets of cells of the various lineages in PBMC obtained from patients and controls, to identify and enumerate B cells, suitable targets include CD19, CD27; NK cells, suitable targets include CD3, CD56; T cells and T cell subsets, suitable targets include CD3, CD4, CD8, CD56, αβTCR, [Symbol font/0x67][Symbol font/0x64]TCR, CD45RO, CD45RA, IL1R, IL23R, CCR6, CXCR3 and activation status suitable targets include CD25 and CD69; monocytes/dendrites cells suitable targets include CD11c, CD1a, CD14, CD16, CD32, CD64, CD123, HLA-DR, HLA-DQ, HLA-DP, CD40, CD80, CD86, CD83, TLR2, CX3CR1, CCR2, GM1, CCR6. Data is analyzed comparing the relative distribution of different cell lineages and lineage subsets (para [0090]). Mann et al. teaches while their analysis is focused on the differences in the numbers of TH17 cells (CD4+CD45RO+IL23R+CCR6+IL1R+) and the CD16+CD14+ monocyte subset in the patients and controls, this systematic comparison of the distribution of mononuclear cells provides a baseline for functional studies ([0090]). Mann et al. teaches comparing the relative numbers of circulating cells that express the combination of markers that identify the monocyte population that produces IL-23 and other TH17 related cytokines in response to PTG (pepsin-trypsin digest of gliadin).  	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tumeh and Tietze to further identify subset of cells of the various lineages in PBMC obtained from responders and non-responders including CD19/CD27, CD3/CD56, any combinations of CD3, CD4, CD8, CD56, αβTCR, [Symbol font/0x67][Symbol font/0x64]TCR, CD45RO, CD45RA, IL1R, IL23R, CCR6, CXCR3, CD25 and CD69, any combinations of CD11c, CD1a, CD14, CD16, CD32, CD64, CD123, HLA-DR, HLA-DQ, HLA-DP, CD40, CD80, CD86, CD83, TLR2, CX3CR1, CCR2, GM1 in view of Mann et al. One of ordinary skill in the art would have been motivated to do so because Mann et al. teaches that systematic comparison of the distribution of mononuclear cells provides a baseline for functional studies ([0090]). One of ordinary skill in the art would have had a reasonable expectation of success because methods of identifying subsets of cells in blood by flow cytometry were well known in the art as shown by Tietze and Mann.
The various combination of markers would have detected 100 classes (subset) of cells, and would include the subsets recited in claims 27-33.
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. 

20.	The new art rejections are necessitated by applicant amendment to claim 1 to recite “administering the checkpoint inhibitor to the individual where a higher likelihood of formation of a clinical response is determined for the individual", and “wherein the checkpoint inhibitor is an inhibitor of the binding interaction between PD-1 and PD-L1”. 
Previous claim 20 is drawn to a method of claim 1 comprising the further step of administering the immunomodulatory agent to the individual for whom the likelihood of formation of a clinical response is to be determined where a higher likelihood of formation of a clinical response is determined for the individual. Previous claim 20 was interpreted that the immunomodulatory agent is administered before the determining step (ii) of claim 1. Moreover, the immunomodulatory agent of claim 20 is not limited to an inhibitor of the binding interaction between PD-1 and PD-L1.


Conclusion
21.	Claims 1-11, 13, 18, 19, 21-29 and 31-33 are rejected. Claim 30 is objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643